BRIAN QUINN
                                Chief Justice

                              JAMES T. CAMPBELL
                                   Justice

                              MACKEY K. HANCOCK
                                   Justice

                              PATRICK A. PIRTLE
                         Justice | |Court of Appeals

                          Seventh District of Texas
                        Potter County Courts Building
                         501 S. Fillmore, Suite 2-A
                         Amarillo, Texas 79101-2449
                      www.7thcoa.courts.state.tx.us | |
                                 PEGGY CULP
                                    CLERK


                              MAILING ADDRESS:
                               P. O. Box 9540
                                 79105-9540


                             (806) 342-2650 | |
                               March 11, 2009

|David E. Keltner, Dee J. Kelly    |Ben L. Mesches, Karen S. Precella,   |
|Jr., Donald E. Herrmann, E. Glen  |David J. Drez III, Thomas E. Kurth   |
|Johnson, Michael D. Anderson      |HAYNES AND BOONE, LLP                |
|KELLY HART & HALLMAN LLP          |201 Main Street, Suite 2200          |
|201 Main Street, Suite 2500       |Fort Worth, TX 76102                 |
|Fort Worth, TX 76102              |                                     |
|                                  |Robert L. Duncan                     |
|Joe L. Lovell, John H. Lovell,    |CRENSHAW, DUPREE & MILAM             |
|Kevin Isern                       |P. O. Box 1499                       |
|LOVELL, LOVELL, NEWSOM & ISERN,   |Lubbock, TX 79408                    |
|L.L.P.                            |                                     |
|112 W. 8th Avenue, Suite 1000     |Scott Sherwood                       |
|Eagle Centre Building             |SHERWOOD & SHERWOOD                  |
|Amarillo, TX 79101                |303 Euclid                           |
|                                  |Panhandle, TX 79068                  |


      Dear Counsel:

            The Court this day disposed of Cause No. 07-07-00321-CV,  styled
      Burnett Ranches, Ltd. et al. AND Texas Christian  University  V.  Cano
      Petroleum, Inc. et. al.  Enclosed are copies of  the  Court's  opinion
      and judgment.  Tex. R. App. P. 48.

             In  addition,  pursuant  to   Texas   Government   Code,   Sec.
      51.204(b)(2), exhibits on file  with  this  Court,  if  any,  will  be
      destroyed three years after final disposition of the  case  or  at  an
      earlier date if ordered by the Court.
                                                   Very truly yours,


                                                   PEGGY CULP, CLERK




                                                   By:___________________
|xc: |Celeste Bichsel                                         |
|    |David M. McCoy                                          |
|    |Lexis/Nexis                                             |
|    |Lois, Inc.                                              |
|    |State Bar of Texas                                      |
|    |West Publishing                                         |